Citation Nr: 1530263	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-27 196	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES
 
1.  Entitlement to service connection for bilateral hearing loss.  
 
2.  Entitlement to service connection for a left leg disability, claimed as tingling. 
 
3.  Entitlement to service connection for irritable bowel syndrome, to include as due to an undiagnosed illness.  
 
4.  What initial evaluation is warranted for lumbar degenerative disc disease prior to January 9, 2012?
 
5.  What initial evaluation is warranted for lumbar degenerative disc disease since January 9, 2012?
 
6.  What initial evaluation is warranted for a right shoulder strain since February 9, 2011? 
 
7.  Entitlement to a total disability rating due to individual unemployability.  
 
REPRESENTATION
 
Appellant represented by:  South Carolina Office of Veterans Affairs
 
 
WITNESS AT HEARING ON APPEAL
 
Veteran
 
 
ATTORNEY FOR THE BOARD
 
D. Havivi, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active duty from August 1988 to December 1991, to include service in southwest Asia.  The Veteran also served in the National Guard.  
 
This matter comes before the Board of Veterans' Appeals (Board) from November 2011, March 2012, and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  
 
The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of the hearing was created and associated with the claims file.  
 
This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's hearing transcript and some VA outpatient treatment records are located in Virtual VA.  
 
The issue of entitlement to service connection for lower extremity radiculopathy was raised by the Veteran at his October 2014 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 
 
The record raises the issue of entitlement to service connection for tinnitus (ringing in the ears).  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

The issues regarding what initial evaluation is warranted for lumbar degenerative disc disease since January 9, 2012, and entitlement to a total disability evaluation due to individual unemployability are remanded to the AOJ.
 
 
FINDINGS OF FACT
 
1.  The preponderance of the evidence shows the Veteran does not have a right ear hearing loss disability as that term is defined by VA.  The preponderance of the evidence shows the Veteran's left ear hearing loss is not related to service. 
 
2.  The preponderance of the evidence shows the Veteran has not been diagnosed with irritable bowel syndrome and his gastrointestinal symptoms lasted less than 6 months, resolving during service.  
 
3.  The preponderance of the evidence shows the Veteran is not diagnosed with a left leg disability.  
 
4.  Prior to January 9, 2012, the Veteran's lumbar degenerative disc disease was not manifested by forward thoracolumbar flexion less than 61 degrees, or by a combined range of thoracolumbar motion less than 121 degrees, or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  
 
5.  The Veteran's right shoulder strain has been manifested by, at worst, flexion to 130 degrees, abduction to 90 degrees, and pain.  


CONCLUSIONS OF LAW
 
1.  A bilateral hearing loss was not incurred or aggravated in service, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).
 
2.  A left leg disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).
 
3.  Irritable bowel syndrome was not incurred in service, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).
 
4.  Prior to January 9, 2012, the criteria for a rating in excess of 10 percent for lumbar degenerative disc disease were not met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.71a, Diagnostic Code 5242 (2014).  
 
5.  The criteria for a rating higher than 20 percent for a right shoulder strain have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.7a, 4.71a, Diagnostic Code 5201 (2014).  
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in May 2011, January 2012, March 2012, March 2013, and June 2013.  There is no additional evidence that need be obtained.  
 
Service Connection
 
Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
 
Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.   Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's claim for service connection includes sensorineural hearing loss, a chronic disease, the Board will consider whether 38 C.F.R. § 3.303(b) is for application. 
 
For Veterans with 90 days or more of active service during a war period or after December 31, 1946, chronic diseases such as sensorineural hearing loss are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).
 
Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 
 
Bilateral Hearing Loss
 
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
 
The Veteran served as a combat infantryman.  Hence, inservice exposure to hazardous noise is conceded.  The Veteran's December 1987 enlistment and October 1991 separation examinations do not show any hearing loss disability as that term is defined by 38 C.F.R. § 3.385.  The Veteran was noted to have a perforated ear drum in March 1990.  While the appellant reported that his left ear was hard to hear out of, but examiner found that this was due to ringing in the ears.  

The Veteran was afforded a VA examination in January 2012.  The Veteran reported difficulty hearing and understanding conversational speech.  There, the examiner measured puretone thresholds in decibels:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right ear
25
20
20
25
30
Left ear
30
25
20
30
35

Speech recognition scores were 96 percent in each ear.  

As was the case while the Veteran served on active duty any right ear hearing impairment in January 2012 was not a hearing loss as that term is defined for disability purposes by VA in 38 C.F.R. § 3.385.

With respect to the left ear, in March 2012, the claims file was reviewed by the January 2012 examiner who opined that the Veteran's left ear hearing loss disability was less likely than not related to his service because there was no change in the Veteran's hearing from his enlistment examination to his separation examination. There is no competent evidence to the contrary.

Accordingly, the preponderance of the most probative evidence shows that there is no right ear hearing loss disability for VA purposes and that the left ear hearing loss disability is less likely than not related to service.  The Board finds the VA examinations are cumulatively adequate because the examiner discussed his medical history, described his disability and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, entitlement to service connection for a hearing loss disability is denied.  


Left Leg Disability
 
The Veteran has claimed entitlement to service connection for a left leg disability, specifically left thigh tingling.  
 
The Veteran was noted to have a left leg sprain and contusion in September 1988, but there were no other notes of a left leg injury in service.  
 
The Veteran was afforded a VA examination in May 2011.  There, he was noted to have an area of resolved dermatitis with an old circular thigh scar.  It had slightly raised border and central pallor.   There was no active infection or rash at this time.  There was a one inch affected area on the right flank with circular rash which is erythematous with a little bit of flaky skin associated with it consistent with eczema.  
 
The Veteran was afforded another lower extremity VA examination in January 2012 which revealed no finding or mention of numbness and no diagnosis.  Right leg shin splints were noted, but there were no other objective findings bilaterally.  A sensory examination of the thighs revealed normal findings bilaterally.  
 
Finally, the Veteran was afforded a VA examination in March 2013 of his left knee, leg, and ankle.  There was no mention of any thigh numbness or tingling.  An addendum later that month noted that there were no other obvious left leg conditions related to the Veteran's in-service shin splints.  
 
As there has been no evidence of a left leg disorder manifested by tingling since the appellant filed a claim, the Veteran's claim fails the first step of the Shedden test.  Therefore, the Board cannot grant entitlement to service connection for a left leg disability.  
 
Irritable Bowel Syndrome
 
In addition to the foregoing statutes and regulations, compensation will be awarded for a disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses in a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability: became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness, or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia or functional gastrointestinal disorders.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317.  
 
A review of the service treatment records shows that the Veteran reported a history of vomiting and diarrhea in November 1989.  This was diagnosed as a viral syndrome. The Veteran was also noted to have a 24 hour bout of diarrhea in June 1990.  This was diagnosed as a gastrointestinal issue.  The Veteran was prescribed medication, but there is no evidence of a follow up appointment.  At the appellant's October 1991 separation examination the appellant denied stomach, liver and intestinal trouble.  
 
The Veteran was afforded a VA examination in May 2011 at which time he complained of irritable bowel syndrome.  The examiner noted, however, that the appellant had never been diagnosed with such a disability.  The Veteran reported his symptoms had lasted for 12 weeks.  Physical examination revealed tenderness over the epigastrium.  The examiner stated that there were no clinical objective indicators for irritable bowel syndrome and therefore he was hesitant to give that diagnosis.  The examiner stated that the Veteran had a gastrointestinal condition of unknown etiology, but that it was not secondary to the Gulf War as it had never been worked up or addressed prior to this examination.  Therefore, the examiner opined that finding that any gastrointestinal condition was secondary to any type of exposure the appellant may have had in the Gulf War would be mere speculation.  The examiner added that the Veteran's diarrhea symptoms began significantly after his time from military and postdate his military service.  
 
The Veteran was afforded another VA examination in March 2013.  There, the examination was conducted by review of the claims file and phone interview.  The examiner declined to diagnose an intestinal disorder noting that the appellant had never been diagnosed with such a disability.  The Veteran stated that he thought he had irritable bowel syndrome.  The examiner found that the Veteran had been treated in 1989 and 1991 for vomiting and diarrhea.  He was diagnosed with gastroenteritis.  The Veteran believed that his diabetic medication was interfering with his digestive system, and he stated that he went to the bathroom frequently and had primarily diarrhea but no constipation.  The appellant reported that he had vomiting and diarrhea, with seven or more exacerbations in the prior 12 months.  A December 2011 abdominal CT scan was noted to show essentially normal bowels.  A September 2012 colonoscopy was noted to reveal normal findings.  The examiner opined that the Veteran's did not have irritable bowel syndrome and was less likely than not related to his in-service or later gastrointestinal issues.  The examiner found that the appellant's in-service issues were viral, that such illnesses usually resolve in 24-36 hours, and it appeared they had done so.  The examiner stated that while the Veteran did show some symptoms consistent with irritable bowel syndrome, he also admitted that it could be caused by his medications, which are known to cause such side effects. 
 
Here, there is evidence of two complaints of a gastrointestinal illness in service.  The Veteran reports that he is currently experiencing similar symptoms.  Despite this, no VA examiner has related any current gastrointestinal pathology to service, to include due to an undiagnosed illness.  The appellant has not offered any competent evidence to the contrary.  VA examiners supported their conclusion with sufficient rationale.  The May 2011 examiner refuted the chronicity of the disability finding that the evidence did not show continuous symptoms from service as evidenced by a lack of treatment.  The examiner noted that when symptoms did reappear, it was several years after separation.  The March 2013 examiner stated that the illnesses in service were viral, resolving quickly, and that the Veteran's medication for a nonservice connected disability could be the cause of his symptoms.  There is no competent evidence that the Veteran's disability is chronic, and there is no clinical evidence showing that it lasted longer than six months.  Therefore, the preponderance of the evidence is against the claim on both a direct basis and under a theory that the disorder is due to an undiagnosed illness.  Hence, entitlement to service connection is not in order.  

Increased Ratings
 
Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
 
Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  
 
Lumbar degenerative disc disease 

VA granted entitlement to service connection for lumbar degenerative disc disease in a March 2012 rating decision and assigned a 10 percent rating.  
 
Under the General Rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation is warranted if  forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  
 
A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  
 
There are several notes set out after the diagnostic criteria, with the following applying to the instant case:  For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is to 240 degrees.  Id.

In exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Each range of motion should be rounded to the nearest 5 degrees.  Id.  
 
Also, Note 1 after the General Rating Formula states that one should also evaluate any associated objective neurological abnormalities, including but not limited to bladder impairment, separately, under the appropriate diagnostic code.  Id.  
 
While the rating schedule provides different rating criteria for an intervertebral disc syndrome, the appellant is not service connected for such a disorder, and the general rating formula for back disorders as outlined above is controlling.  
 
VA outpatient treatment records from October 2011 show degenerative disc disease at the L2-3 level, but no other lumbar spine abnormalities.  
 
Following a January 2012 VA examination the appellant was diagnosed with degenerative disc disease.  Physical examination revealed thoracolumbar flexion was 70 degrees and extension to 25 degrees.  There was pain at the extremes.  All other range of motion measurements were full, with the same results after repetitions.  The examiner stated there was no functional loss or impairment.  All other tests such as muscle strength and sensory were within normal limits. 

In October 2012, Dr. E.N. completed a Medical Request Form from the Cigna Group Insurance Company with respect to an injury sustained on May 10, 2012.  Dr. E.N., stated that the Veteran could return to work if accommodation was provided for his disorder.  The doctor stated that the Veteran could not sit for more than 10 minutes, making it hard to drive.  He also noted that standing, stooping, bending, and lifting more than five pounds was difficult.  No range of motion measurements were taken.  

The Veteran was afforded another VA examination in June 2013, however, range of motion measurements were not taken.  Therefore, this examination was inadequate for rating purposes.  
 
Here, the available evidence shows that the Veteran's low back disability prior to January 9, 2012, does not warrant a rating in excess of 10 percent.  The disability is manifested by limitation of thoracolumbar flexion to 70 degrees, extension to 25 degrees, and pain.  While there are other symptoms such as being unable to sit for more than 10 minutes, and limitation on standing, stooping, bending, and lifting more than five pounds the controlling regulation provides that the regulatory criteria control whether or not symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Moreover, the report detailing problems dealing with prolonged standing and sitting, stooping, bending, and lifting also reference a finding that the appellant suffered a postservice back injury in 2012.

Given that the June 2013 VA examination is not adequate for rating purposes because no range of motion measurements were taken, the Board will only rate until the date of the most recent measurements, January 9, 2012.  Up through that date, however, the evidence preponderates against finding entitlement to an increased rating.  As such, the Board must deny the claim.  As noted below, the Board is remanding the case for updated range of motion measurements.  
 
Right Shoulder
 
The Veteran was granted entitlement to service connection for a right shoulder strain in a March 2012 rating decision and a 20 percent rating was assigned.  
 
The rating schedule for the shoulder provides that for the dominant side, a limitation of motion of the arm to shoulder level warrants a 20 percent rating.  A limitation to midway between the side and shoulder level warrants a 30 percent rating.  A limitation to 25 degrees from the side warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  
 
At a January 2012 VA examination of the right shoulder flexion was to 130 degrees and abduction was to 90 degrees with pain at the extremes of motion.  These measurements were unchanged after repetitive motion studies.  The examiner found no functional loss or impairment, no arthritis, no ankylosis and no rotator cuff conditions.  
 
The Veteran was afforded another VA examination for his shoulder in June 2013.  There, he noted that his shoulder flared up 5 to 6 times per week.  He also reported restlessness and muscle spasms.  Physical examination revealed full shoulder flexion to 180 degrees, with pain at the extreme.  Abduction was to 90 degrees.  The Hawkins impingement test was positive, but there was no evidence of acromioclavicular symptoms.   The Veteran had full muscle strength and no ankylosis.  The examiner noted the Veteran was unable to grab anything above his head.  
 
Here, the evidence preponderates against finding that the Veteran's right shoulder disorder warrants an increased rating.  He has pain and limitation of motion, but no ankylosis and full muscle strength.  At worst, his flexion is limited to 130 degrees and his abduction to 90 degrees.  When comparing the range of right shoulder motion demonstrated on examination against the diagrams at 38 C.F.R. § 4.71, Plate I, the examination findings show no more than a limitation of arm motion to shoulder level.  There is no evidence that the Veteran's shoulder motion is limited to midway between the side and shoulder level.  In fact, the Veteran's range of flexion improved in the June 2013 examination.  Therefore, a 20 percent rating most closely approximates the Veteran's symptoms and the Board cannot grant an increased rating.  
 
The Board must consider whether a higher evaluation of a service-connected disability is warranted on the basis of functional loss due to pain, or due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See generally, DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011) the Court distinguished DeLuca, saying that pain alone through a joint's range of motion does not constitute functional loss.  Hence, the Court clearly has held that painful motion does not equate to limited motion. Mitchell, 25 Vet. App. at 41.  Here, while the Veteran's back and shoulder disabilities are both manifested by pain, that pain is not shown to further limit the Veteran's functioning. 
 
Staged ratings are inapplicable for the Veteran's back and shoulder disabilities as pathology is unchanged during the pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  A staged rating for the Veteran's back disability may be necessary in the future, pending the results of the remand examination.  
 
The Board has considered whether the Veteran's disabilities warrant referral for extra-scheduler consideration.  In exceptional cases where scheduler disability ratings are found to be inadequate, consideration of an extra-scheduler disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-scheduler disability rating is appropriate.  Each step must be fulfilled to justify referral. See Thun v. Peake, 22 Vet. App. 111 (2008).  

The first step requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  Here, however, the Veteran's symptoms are expressly contemplated by the rating schedules.  As outlined above, the Veteran has a painful limitation of both the right shoulder and back on motion.  Such symptoms are contemplated by the scheduler criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5201 and 5242.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Codes 5201 and 5242 adequately contemplate all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of extrascheduler disability ratings is not warranted.  
 
The Veteran was also treated at VA outpatient treatment centers for his disabilities.  These records reflect similar symptoms to those discussed above.  
 
The Veteran was afforded a videoconference hearing in October 2014.  There, he gave testimony reiterating his symptoms discussed above.  
 
As the preponderance of the evidence is against the claims, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  
 
 
ORDER
 
Entitlement to service connection for bilateral hearing loss is denied.  
 
Entitlement to service connection for a left leg disability, claimed as tingling is denied.  
 
Entitlement to service connection for irritable bowel syndrome, to include as due to an undiagnosed illness is denied.  
 
Entitlement to an increased initial evaluation for lumbar degenerative disc disease prior to January 9, 2012 is denied.
 
Entitlement to an increased initial evaluation for a right shoulder strain is denied.  
 
 
REMAND
 
As noted above, the Veteran's June 2013 VA back examination did not record any range of motion findings.  Therefore, that examination is invalid for rating purposes and a new examination should be given.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).  
 
The claim of entitlement to a total disability evaluation based on individual unemployability is inextricably intertwined with the rating assigned the Veteran's back disability.  Therefore, VA should readjudicate that issue after the Veteran's back disability rating has been resolved.  
 
As the Veteran has sought private and VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2).  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  
 
2.  The AOJ should solicit from the Veteran any private medical records, to particularly include any records concerning his postservice May 2012 back injury.  The Veteran should provide any necessary authorization to permit VA to contact his private medical providers.  If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers.  The AOJ should document all steps taken to acquire these records.  If the AOJ cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  
 
3.  Thereafter, the Veteran should be afforded a VA examination to address the nature and severity of his lumbar degenerative disc disease.  The examiner must review the physical and electronic claims file including the Veterans Benefits Management System and Virtual VA files and note such review in each examination report.  
 
The examiner must address the severity and effects of the Veteran's disability, taking into account and commenting on his lay statements.  Range of motion measurements must be recorded and should be taken using a goniometer.  The examiner should note any functional limitation caused by the back disability.  
 
All opinions expressed by the examiners must be accompanied by a complete rationale, with citation to relevant medical findings.  
 
If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  
 
4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 
 
5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal, including entitlement to a total disability evaluation based on individual unemployability, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


